Citation Nr: 0626598	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  04-40 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a skin disorder, 
including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied service connection for a low back 
disability and skin disorder.  The veteran was afforded a 
hearing before the undersigned Veterans Law Judge on February 
9, 2006.  


FINDINGS OF FACT

1.  The veteran incurred a low back disability in service.

2.  The veteran is presumed to have been exposed to 
herbicides.

3.  A chronic skin disorder was not incurred in service, may 
not be presumed to have been incurred in service and no 
chronic skin disorder is currently diagnosed.


CONCLUSIONS OF LAW

1.  A low back disability was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005). 

2.  Service connection for a skin disorder, to include due to 
herbicide exposure, is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the VCAA.  A VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R.  § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

The file shows that through correspondence dated in July 
2003, the copy of the rating decision furnished in February 
2004, the statement of the case dated in September 2004, at 
hearing on appeal in February 20006, the veteran has been 
fully notified of the information  and evidence needed to 
substantiate this claim, and his and VA's responsibilities 
for providing evidence.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In this case, the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The July 2003 letter advised the 
veteran to let VA know if there is evidence or information 
that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in February 2004.  Notice fully complying the provisions of 
the VCAA was provided to the veteran in July 2003.   
Therefore, the veteran received proper VCAA notice prior to 
the initial rating decision denying his claim and no remedial 
action is necessary.  See Mayfield v. Nicholson, 19 Vet.  
App. 103 (2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  Opinions from a VA physician to address the questions 
at issue have been obtained.  For the reasons set forth 
above, and given the facts of this case, the Board finds that 
no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
veteran.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A.  § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.   
Dingess/Hartman, at 488.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds that this constitutes harmless error.  With 
respect to the veterans' claim for service connection of a 
low back disability, the RO will address the notice defect 
with respect to the rating and effective date elements when 
effectuating any award.  Because the preponderance of the 
evidence is against the veteran's claim for service 
connection of a skin disorder, any defects with respect to 
downstream issues are rendered moot.  

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service 
connection is not granted for disease incurred or injury 
sustained in service, but for disability resulting from 
disease or injury in service.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

To otherwise establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 U.S.C.A. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for the diseases listed 
in 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).

Under 38 U.S.C.A. § 1154(b), in the case of any veteran who 
engaged in combat with the enemy, the Secretary shall accept 
as sufficient proof of service connection of any injury or 
disease alleged to have been incurred in or aggravated by 
such service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition, or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in service, 
and, to that end, shall resolve every reasonable doubt in 
favor of the veteran.  Service connection of such an injury 
or disease may be rebutted by clear and convincing evidence 
to the contrary.  38 U.S.C.A. § 1154(b).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Analysis

Skin Disorder

The veteran is claiming service connection for a skin 
disorder, to include as due to herbicide exposure in Vietnam.  
The veteran's service medical records, including entrance and 
separation examinations, are negative with respect to 
complaints of or treatment for a skin disorder.  

A review of the medical evidence of record reveals a recent 
history of a skin disorder, beginning in approximately 
December 1999.  A December 1999 VA medical center (VAMC) 
physician note reveals that the veteran was seen for a rash 
under and on his arms that began approximately ten days prior 
to his visit to the VAMC.  The VA examiner diagnosed 
folliculitis or hidadrentis with secondary skin infection.  

A VAMC follow up treatment note dated in January 2000 reveals 
some improvement of the rash and continued treatment with 
antibiotics.  Some resolution of the rash was noted, but also 
noted were areas under the left arm that appeared to be 
infected by ring worm.  The impression was of resolving skin 
rash folliculitis versus fungal infection on arm.  

The veteran was next seen for a VAMC follow up examination in 
April 2000.  A treatment note from this time reveals 
continued complaints of itching rash with elevated papules.  
Examination revealed skin lesions with more elevated papules 
and pruritic lesions on the veteran's extremities and trunk.  

Following the April 2000 examination, the veteran's skin 
disorder resolved.  An August 2000 VAMC follow up treatment 
notes improvement of the veteran's skin disorder, classified 
as nummular dermatitis.  At the VA examination of 2003, the 
veteran reported an intermittent acne like rash, which came 
on initially within weeks of leaving Vietnam.  VA examination 
of September 2003 revealed no current eruptions of the 
veteran's skin and diagnosed a history consistent with 
chloracne, currently inactive.  

At the aforementioned February 2006 Board hearing, the 
veteran related a history of intermittent rash, beginning in 
service.  He testified that while in service he mainly had a 
rash on his back and face, which resolved and did not 
reappear until several years following service.  He also 
reported that his rash had responded well to treatment with 
topical ointment.

Even though the veteran is presumed to have been exposed to 
herbicides during his service in Vietnam, service connection 
for a skin disorder must be denied.  The veteran's service 
medical records contain no evidence that the veteran incurred 
a skin disorder in service.  The earliest competent medical 
evidence indicating a skin disorder is dated in December 
1999, and treatment notes and the veteran's testimony since 
that time reveal that the skin disorder has resolved.  This 
history fails to establish that the veteran has a chronic 
skin disorder.  Moreover, assuming arguendo that the veteran 
has a chronic skin disorder, there is no competent medical 
evidence of record establishing a relationship between a 
chronic skin disorder and service.  With respect to 
presumptive service connection, the competent evidence of 
record does not establish incurrence of chloracne within the 
appropriate presumptive period.  The Board notes the 
veteran's testimony regarding incurrence of a skin disorder 
in and following service, but notes that the veteran, as a 
lay person, is not competent to opine on the etiology of a 
disorders.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, for the foregoing reasons the claim must be 
denied.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

Low Back Disability

The veteran is claiming service connection for a low back 
disability.  The veteran's service medical records, including 
entrance and separation examinations, are negative with 
respect to complaints of or treatment for a low back 
disability.  The veteran has testified that he injured his 
back during construction of a runway in service.  

At the VA examination of September 2003, the veteran recalled 
a history of in-service injury to his low back, when his back 
gave out while constructing a runway in Vietnam.  Personnel 
records reveal that the veteran served in Vietnam as a 
construction man. The veteran's SMRs do not contain any 
notations regarding a low back injury. Following discharge, 
the veteran worked as a logger and farrier until 
approximately 1988, when he reported that his back pain made 
it impossible for him to continue working.  The veteran 
reported a history of back pain ever since service.  A MRI 
taken during the VA examination revealed multi-level 
degenerative disc changes of the lumbosacral spine.  Based 
upon a history of in-service injury provided by the veteran, 
the examiner related a portion of the veteran's current low 
back disability to in-service injury.  

At the personal hearing held at the RO in February 2006, the 
testimony provided by the veteran regarding the in-service 
low back injury and his subsequent chronic symptoms was 
credible and consistent with the circumstances and conditions 
of his military service. Accordingly, the Board accepts this 
testimony as sufficient proof that the in-service injury to 
his lower back occurred and resulted in chronic residual 
disability.  Furthermore, the competent medical evidence of 
record attributes a portion of the veteran's low back 
disability to service.  Accordingly, service connection is 
established and the claim is granted. The benefit of the 
doubt is resolved in the veteran's favor. 38 U.S.C.A. §§ 
1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).


ORDER

Entitlement to service connection for a low back disability 
is granted.

Entitlement to service connection for a skin disorder, 
including as due to herbicide exposure, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


